In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-990V
                                      Filed: January 9, 2015
                                       Not for Publication

*************************
TRACY CZUPRYNSKI                                   *
                                                   *
                                                   *
                         Petitioner,               *        Ruling on Entitlement; Concession;
                                                   *        Influenza Vaccine (“flu”);
v.                                                 *        Shoulder Injury Related to
                                                   *        Vaccine Administration (“SIRVA”);
                                                   *        Special Processing Unit (“SPU”)
SECRETARY OF HEALTH                                *
AND HUMAN SERVICES,                                *
                                                   *
             Respondent.                           *
*************************

Meredith Daniels, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for petitioner.
Debra Filteau Begley, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Vowell, Chief Special Master:

       On October 15, 2014, Tracy Czuprynski (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq, 2 [the “Vaccine Act” or “Program”]. The petition alleges that as a
result of receiving an influenza (“flu”) vaccination on October 2, 2012, petitioner suffered
a “shoulder injury related to vaccine administration” (“SIRVA”). Petition at 1. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

      On January 8, 2015, respondent filed her Rule 4(c) Report [“Respondent’s
Report”], in which she concedes that petitioner is entitled to compensation in this case.
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, it will be
posted on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
Respondent’s Report at 5-6. Specifically, respondent submits that “a preponderance of
evidence establishes that the injury to petitioner’s left shoulder was caused by the
administration of her October 2, 2012 flu vaccine, and that petitioner’s injury is not due
to factors unrelated to the administration of the October 2, 2012 flu vaccine . . . In light
of the information contained in petitioner’s medical records, respondent has concluded
that her left shoulder injury is compensable as a “cause-in-fact” injury under the Act.” Id.
at 5-6 (citations omitted).

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                   s/Denise K. Vowell
                                   Denise K. Vowell
                                   Chief Special Master